               Case 1:19-cv-10301-LAP Document 21
                                               20 Filed 06/02/20
                                                        06/01/20 Page 1 of 2

                                          Ira S. Nesenoff                       Barbara H. Trapasso         Philip A. Byler
                                          Andrew T. Miltenberg                  Tara J. Davis               Senior Litigation Counsel
                                          ______________________________
                                                                                Diana R. Warshow            Rebecca C. Nunberg
                                          Stuart Bernstein                      Gabrielle M. Vinci          Counsel
                                                                                Kara L. Gorycki             Jeffrey S. Berkowitz
ATTORNEYS AT LAW                                                                Cindy A. Singh              Counsel
___________________________
                                                                                Nicholas E. Lewis           Marybeth Sydor
nmllplaw.com                                                                    Adrienne D. Levy            Title IX Consultant
                                                                                Ryaan Nizam
                                                                                Regina M. Federico



                                                                                June 1, 2020

                                                                             The request to extend Plaintiff's deadline to
VIA ECF                                                                      file an Amended Complaint to June 17,
Hon. Judge Loretta A. Preska
                                                                             2020 is granted.
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12A                                             Dated: June 2, 2020
New York, New York 10007                                                                                    ________________________
                                                                                                            LORETTA A. PRESKA, USDJ

         Re: Joan Carrington v. City of New York Human Resources Administration
             Civil Case No.: 19-cv-10301-LAP-SDA


Dear Your Honor:

       Please be advised, the undersigned represents Plaintiff Joan Carrington (“Plaintiff”) in the
above referenced matter. I write to respectfully request an extension of time to file Plaintiff’s
amended complaint in this action which deadline is currently June 3, 2020. I have conferred with
Defendant’s counsel who does not object to this request. This is Plaintiff’s first request to extend the
amended complaint deadlines.

        The basis for this request is that due to significant scheduling conflicts and the press of other
matters, the undersigned has been unable to effectively and fully confer with Plaintiff and finalize
the amended complaint. Specifically, since the Court’s order on May 12, 2020, the undersigned has
been otherwise engaged drafting oppositions to separate federal motions for summary judgment in
two matters, drafting a petition for re-hearing for a matter before the Eighth Circuit Court of
appeals, participating in two virtual depositions and a virtual mediation, and personally reviewing
and assessing an ESI discovery production consisting of 9,488 ESI documents.

        As a result of the foregoing, and in addition to the logistical difficulties the current shelter at
home order and government restrictions have presented in conferring with Plaintiff and reviewing
the physical files maintained by Plaintiff, the undersigned requires additional time to perfect
Plaintiff’s Amended Complaint and respectfully asks for a two week extension, making the new
deadline June 17, 2020.


 NEW YORK            |   363 Seventh Avenue       |   5th Floor       |    New York, NY 10010   |   T: 212.736.4500   |   F: 212.736.2260

 BOSTON              |   101 Federal Street       |   19th Floor      |    Boston, MA 02110     |   T: 617.209.2188
            Case 1:19-cv-10301-LAP Document 21
                                            20 Filed 06/02/20
                                                     06/01/20 Page 2 of 2




         Counsel remains available should Your Honor have any questions of concerns. Thank you.

                                                    Very truly yours,

                                                    NESENOFF & MILTENBERG

                                                    /s/ Gabrielle Vinci
                                                    Gabrielle Vinci, Esq.

CC: All counsel (via ECF)




                                                2
